Per Curiam.
It is not a condition precedent to the appointment of a receiver in supplementary proceedings that it be made to appear that the judgment debtor has property which may be applied to the payment of the judgment. (Matter of Ryan v. Wagner, 143 App. Div. 176.) While the court may properly exercise its *297discretion in refusing to appoint a receiver where the only effect would be to harass a judgment debtor without any likelihood of benefit to the judgment creditor, a receiver should be appointed, although there is no present property of the judgment debtor, where the appointment would aid in reducing to possession in the future, by proper legal proceedings, contingent fees of an attorney as and when earned.
Order reversed, with ten dollars costs and disbursements, motion granted and the matter remitted to the court below for appropriate action in accordance with this determination.
All concur; present, Hammer, Callahan and Shientag, JJ.